United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 16, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-41086
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LETICIA OCHOA ESTRADA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 2:05-CR-189-ALL
                      --------------------

Before REAVLEY, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Leticia Ochoa Estrada (Ochoa) appeals her conviction and

sentence following her guilty plea to possession with intent to

distribute approximately 7.5 kilograms of methamphetamine

(actual) in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

Ochoa was sentenced to 210 months of imprisonment and five years

of supervised release.

     Ochoa asserts that her plea was involuntary because the

district court did not inform her that, if she proceeded to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41086
                                 -2-

trial, she had the right to be protected from compelled self-

incrimination.   Because Ochoa raises this issue for the first

time on appeal, this court reviews for plain error.      See United

States v. Vonn, 535 U.S. 55, 59 (2002).      In order to show that

the district court plainly erred, Ochoa must show the existence

of an error, that the error was clear and obvious, and that the

error affected her substantial rights.      United States v. Olano,

507 U.S. 725, 732-35 (1993).      If these conditions are met, then

this court will reverse the error only if it seriously affects

the “fairness, integrity, or public reputation of judicial

proceedings.”    Id. at 735-37.

     We have reviewed the rearraignment transcript, and it amply

reflects that the district court did not deviate from FED.

R. CRIM. P. 11 when it admonished Ochoa with respect to Ochoa’s

right to be protected from compelled self-incrimination at trial.

See United States v. Bachynsky, 949 F.2d 722, 726 (5th Cir.

1991).   Thus, Ochoa’s assertion that the district court’s

violation of FED. R. CRIM. P. 11 rendered her guilty plea

involuntary is without merit.

     Ochoa challenges the district court’s finding that U.S.S.G.

§ 2D1.1 did not apply because she did not meet the requirements

of the safety valve provision, U.S.S.G. § 5C1.2(a)(5), that she

completely and truthfully provide the Government with all

information and evidence she had concerning the offense.     The

district court’s determination whether § 2D1.1 applies is a
                            No. 05-41086
                                 -3-

factual finding, which we review for clear error.    United States

v. Villanueva, 408 F.3d 193, 203 & n.9 (5th Cir.), cert. denied,

126 S. Ct. 268 (2005).    If a factual finding is plausible in

light of the record as a whole, there is no clear error.    Id. at

203.

       After a review of the record, we conclude that the district

court did not clearly err in determining that Ochoa was not

credible or truthful.    Because Ochoa was found not credible, the

district court did not err in finding that Ochoa did not meet the

safety valve criteria in § 5C1.2, which would have qualified her

for a two-level downward adjustment pursuant to § 2D1.1(b)(7).

United States v. Solis, 169 F.3d 224, 226 (5th Cir. 1999); United

States v. Flanagan, 80 F.3d 143, 146-47 (5th Cir. 1996).

       Ochoa also challenges the district court’s finding that she

did not qualify for a mitigating role adjustment.    The district

court’s determination whether U.S.S.G. §§ 3B1.2 and 2D1.1(a)(3)

apply is a factual finding, which we review for clear error.

Villanueva, 408 F.3d at 203 & n.9.    The defendant bears the

burden of proving that his role in the offense was minimal or

minor.    United States v. Atanda, 60 F.3d 196, 198 (5th Cir.

1995).    Because Ochoa’s statements regarding the offense were not

credible, the district court’s determination that there was

insufficient evidence to determine Ochoa’s role in the offense is

not clearly erroneous.

       The district court’s judgment is AFFIRMED.